 


109 HR 4242 IH: To require the Secretary of State to seek the establishment of a conference where Iranian nationals who oppose the policies of the Government of Iran can discuss the future of the Government of Iran.
U.S. House of Representatives
2005-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4242 
IN THE HOUSE OF REPRESENTATIVES 
 
November 7, 2005 
Mr. Andrews (for himself and Mr. Kirk) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To require the Secretary of State to seek the establishment of a conference where Iranian nationals who oppose the policies of the Government of Iran can discuss the future of the Government of Iran. 
 
 
1.Conference for discussions by Iranian Nationals Opposing Policies of the Government of Iran 
(a)Actions by Secretary of StateThe Secretary of State shall take the necessary steps to encourage and support the establishment of a conference or other forum at which Iranian nationals, or representatives thereof, who oppose the policies of the current Government of Iran can meet and discuss reforms of that Government and how those reforms may be carried out. 
(b)Report to CongressThe Secretary of State shall, not later than 6 months after the date of the enactment of this Act, report to the Congress— 
(1)the steps taken under subsection (a); and 
(2)which groups of Iranian nationals have expressed interest in convening a conference or other forum described in subsection (a).  
 
